UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6098


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GEIDY VERJANO,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00633-HMH)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geidy Verjano, Appellant Pro Se.   Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Geidy     Verjano    appeals    the   district   court’s     order

denying her motion to modify her sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Verjano, No. 6:06-

cr-00633-HMH   (D.S.C.   Jan.    6,   2009).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                      2